      Case 4:21-cv-02936 Document 3 Filed on 09/09/21 in TXSD Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

MACK M. SPEARS, JR. and                            §
ELIAZAR SPEARS,                                    §
                                                   §
            Plaintiffs/Counter-Defendants,         §
                                                   §
v.                                                 §          Civil Action No. 4:21-cv-2936
                                                   §
WELLS FARGO BANK, NATIONAL                         §
ASSOCIATION AS TRUSTEE FOR ABFC                    §
2006-OPT2 TRUST, ASSET BACKED                      §
FUNDING CORPORATION ASSET                          §
BACKED CERTIFICATES, SERIES 2006-                  §
OPT2,                                              §
                                                   §
            Defendant/Counter-Plaintiff.           §

                           DEFENDANT’S ORIGINAL ANSWER
                       AND COUNTERCLAIM AGAINST PLAINTIFFS

       Defendant Wells Fargo Bank, National Association as Trustee for ABFC 2006-OPT2

Trust, Asset Backed Funding Corporation Asset Backed Certificates, Series 2006-OPT2

(“Defendant”), files this its Original Answer to the Plaintiffs’ Original Petition, Application for

Temporary Restraining Order, Temporary Injunction and Permanent Injunction, and Jury

Demand (the “Petition”) and Counterclaim Against Plaintiffs Mack M. Spears, Jr. and Eliazar

Spears (“Plaintiffs”). Defendant respectfully states as follows:

                                             I. ANSWER

       1.        Paragraph 1 of the Petition contains a statement regarding a state court discovery

control plan, which is not applicable to this action that is now pending in this Court. Further,

Defendants deny that Plaintiff is entitled to the relief requested in Paragraph 1 of the Petition and

demand strict proof thereof.

       2.        Defendant admits the statements and allegations in Paragraph 2 of the Petition.


DEFENDANT’S ORIGINAL ANSWER AND COUNTERCLAIM AGAINST PLAINTIFFS
MWZM: 13-002990-670                                                                       Page 1 of 14
      Case 4:21-cv-02936 Document 3 Filed on 09/09/21 in TXSD Page 2 of 14




       3.      Defendant admits the statements and allegations in Paragraph 3 of the Petition.

       4.      Defendant admits the statements and allegations in Paragraph 4 of the Petition.

       5.      With respect to Paragraph 5 of the Petition, Defendant states this United States

District Court for the Southern District of Texas, Houston Division has jurisdiction over this

action, as set forth more fully in the Notice of Removal. Defendant admits the subject real

property is located in Montgomery County, Texas. Defendant denies the remaining statements

and allegations contained in Paragraph 5 of the Petition and demands strict proof thereof.

       6.      With respect to Paragraph 6 of the Petition, Defendant states this United States

District Court for the Southern District of Texas, Houston Division is the proper venue, as set

forth more fully in the Notice of Removal. Defendant admits the subject real property is located

in Montgomery County, Texas.

       7.      With respect to Paragraph 7 of the Petition, Defendant admits the address and

description of the subject property are as described therein.

       8.      With respect to Paragraph 8 of the Petition, Defendant states the referenced Deed

Exhibit speaks for itself. Defendant does not have sufficient information to admit or deny the

remaining allegations contained in Paragraph 8 of the Petition, so to the extent a response is

required, Defendant demands strict proof thereof.

       9.      With respect to Paragraph 8 of the Petition, Defendant states Plaintiff Eliazar

Spears executed a Texas Home Equity Adjustable Rate Note on or about July 18, 2006 in the

original principal amount of $300,000.00, and further states the written Note speaks for itself

with respect to the loan terms. Otherwise, Defendant demands strict proof of the statements and

allegations in Paragraph 9.

       10.     Defendant admits the statements and allegations in Paragraph 10 of the Petition.



DEFENDANT’S ORIGINAL ANSWER AND COUNTERCLAIM AGAINST PLAINTIFFS
MWZM: 13-002990-670                                                                    Page 2 of 14
     Case 4:21-cv-02936 Document 3 Filed on 09/09/21 in TXSD Page 3 of 14




       11.      Defendant denies the statements and allegations in Paragraph 11 of the Petition

and demands strict proof thereof.

       12.      With respect to Paragraph 12 of the Petition, Defendant states the referenced

Exhibits, pleadings from Cause No. 19-03-03738 in the 284th Judicial District of Montgomery

County, Texas speak for themselves. Defendant otherwise denies the statements and allegations

in Paragraph 12 of the Petition and demands strict proof thereof.

       13.      With respect to Paragraph 13 of the Petition, Defendant states the referenced

Exhibits, pleadings from Cause No. 19-03-03738 in the 284th Judicial District of Montgomery

County, Texas and the Notice of Foreclosure, speak for themselves. Defendant otherwise denies

the statements and allegations in Paragraph 13 of the Petition and demands strict proof thereof.

       14.      Defendant incorporates by reference its responses and answers in the prior

paragraphs. Defendant denies the statements and allegations in Paragraph 14 of the Petition and

demands strict proof thereof.

       15.      With respect to Paragraph 15 of the Petition, Defendant states that the Texas

Constitutional provisions cited speak for themselves. Defendant denies the remaining statements

and allegations in Paragraph 15 of the Petition and demands strict proof thereof.

             a. Defendant denies the statements and allegations in Paragraph 15(a) of the Petition

                and demands strict proof thereof.

             b. Defendant denies the statements and allegations in Paragraph 15(b) of the Petition

                and demands strict proof thereof.

             c. Defendant denies the statements and allegations in Paragraph 15(c) of the Petition

                and demands strict proof thereof.




DEFENDANT’S ORIGINAL ANSWER AND COUNTERCLAIM AGAINST PLAINTIFFS
MWZM: 13-002990-670                                                                     Page 3 of 14
      Case 4:21-cv-02936 Document 3 Filed on 09/09/21 in TXSD Page 4 of 14




        16.      Defendant denies the statements and allegations in Paragraph 16 of the Petition

and denies Plaintiff is entitled to the relief requested therein.

              a. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph

                 16(a) of the Petition and demands strict proof thereof.

              b. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph

                 16(b) of the Petition and demands strict proof thereof.

              c. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph

                 16(c) of the Petition and demands strict proof thereof.

        17.      Defendant incorporates by reference its responses and answers in the prior

paragraphs. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph 17 of

the Petition and demands strict proof thereof.

        18.      Defendant incorporates by reference its responses and answers in the prior

paragraphs. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph 18 of

the Petition and demands strict proof thereof.

              a. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph

                 18(a) of the Petition and demands strict proof thereof.

              b. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph

                 18(b) of the Petition and demands strict proof thereof.

              c. With respect to Paragraph 18(c) of the Petition, Defendant maintains Plaintiffs

                 breached their obligations under the Note, and Defendant is entitled to foreclose.

                 Defendant otherwise denies that Plaintiff is entitled to the relief requested therein.

              d. With respect to Paragraph 18(d) of the Petition, Defendant maintains Plaintiffs

                 breached their obligations under the Deed of Trust and Security Agreement, and



DEFENDANT’S ORIGINAL ANSWER AND COUNTERCLAIM AGAINST PLAINTIFFS
MWZM: 13-002990-670                                                                         Page 4 of 14
      Case 4:21-cv-02936 Document 3 Filed on 09/09/21 in TXSD Page 5 of 14




                Defendant is entitled to foreclose. Defendant otherwise denies that Plaintiff is

                entitled to the relief requested therein.

             e. With respect to Paragraph 18(e) of the Petition, Defendant maintains Plaintiffs

                breached their obligations under the Loan, and Defendant is entitled to foreclose

                pursuant to the provisions of the Texas Constitution. Defendant otherwise denies

                that Plaintiff is entitled to the relief requested therein.

             f. With respect to Paragraph 18(f) of the Petition, Defendant maintains Plaintiffs

                breached their obligations under the Loan, and Defendant is entitled to foreclose

                pursuant to the provisions of the Texas Constitution. Defendant otherwise denies

                that Plaintiff is entitled to the relief requested which would interfere with

                Defendant’s right to enforce its security interest and foreclose.

             g. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph

                18(g) of the Petition and demands strict proof thereof.

             h. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph

                18(h) of the Petition and demands strict proof thereof.

       19.      Defendant denies that all conditions precedent to Plaintiff’s requests for relief

have occurred and demands strict proof thereof.

       20.      Defendant denies the statements and allegations in Paragraph 20 of the Petition

and demands strict proof thereof.

       21.      Defendant denies that Plaintiff is entitled to the relief requested in Paragraph 21

of the Petition and demands strict proof thereof.

       22.      Defendant denies that all conditions precedent to Plaintiff’s requests for relief

have occurred and demands strict proof thereof.



DEFENDANT’S ORIGINAL ANSWER AND COUNTERCLAIM AGAINST PLAINTIFFS
MWZM: 13-002990-670                                                                     Page 5 of 14
      Case 4:21-cv-02936 Document 3 Filed on 09/09/21 in TXSD Page 6 of 14




        23.      Paragraph 23 of the Petition contains a jury demand, which does not require a

response.

        24.      Defendant incorporates by reference its responses and answers in the prior

paragraphs.

        25.      With respect to Paragraph 25 of the Petition, Defendant states the referenced

Exhibits, pleadings from Cause No. 19-03-03738 in the 284th Judicial District of Montgomery

County, Texas, speaks for itself. Defendant otherwise denies the statements and allegations in

Paragraph 13 of the Petition and demands strict proof thereof.

        26.      Paragraph 26 of the Petition contains legal conclusion and reference to case law

and statutory authority, for which no response is required.

        27.      Defendant denies the statements and allegations in Paragraph 27 of the Petition

and denies Plaintiff is entitled to the relief requested therein.

              a. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph

                 27(a) of the Petition and demands strict proof thereof.

              b. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph

                 27(b) of the Petition and demands strict proof thereof.

              c. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph

                 27(c) of the Petition and demands strict proof thereof.

              d. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph

                 27(d) of the Petition and demands strict proof thereof.

              e. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph

                 27(e) of the Petition and demands strict proof thereof.




DEFENDANT’S ORIGINAL ANSWER AND COUNTERCLAIM AGAINST PLAINTIFFS
MWZM: 13-002990-670                                                                   Page 6 of 14
      Case 4:21-cv-02936 Document 3 Filed on 09/09/21 in TXSD Page 7 of 14




        28.      Defendant denies the statements and allegations in Paragraph 28 of the Petition

and denies Plaintiff is entitled to the relief requested therein.

        29.      Defendant denies the statements and allegations in Paragraph 29 of the Petition

and denies Plaintiff is entitled to the relief requested therein.

        30.      Defendant denies the statements and allegations in Paragraph 30 of the Petition

and denies Plaintiff is entitled to the relief requested therein.

        31.      Defendant denies the statements and allegations in Paragraph 31 of the Petition

and denies Plaintiff is entitled to the relief requested therein.

        32.      Defendant denies the statements and allegations in Paragraph 32 of the Petition

and denies Plaintiff is entitled to the relief requested therein.

              a. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph

                 32(a) of the Petition and demands strict proof thereof.

              b. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph

                 32(b) of the Petition and demands strict proof thereof.

              c. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph

                 32(c) of the Petition and demands strict proof thereof.

              d. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph

                 32(d) of the Petition and demands strict proof thereof.

              e. Defendant denies that Plaintiff is entitled to the relief requested in Paragraph

                 32(e) of the Petition and demands strict proof thereof.

        33.      Defendant denies that Plaintiff is entitled to the relief requested in the Payer of the

Petition and demands strict proof thereof.




DEFENDANT’S ORIGINAL ANSWER AND COUNTERCLAIM AGAINST PLAINTIFFS
MWZM: 13-002990-670                                                                         Page 7 of 14
      Case 4:21-cv-02936 Document 3 Filed on 09/09/21 in TXSD Page 8 of 14




                                             II. DEFENSES

        Defendant asserts the following affirmative defenses:

        1.     Defendant denies that all conditions precedent to a right of recovery have been

satisfied.

        2.     Plaintiffs’ claims are barred by the applicable statutes of limitations.

        3.     Plaintiffs’ claims are barred by the statute of frauds.

        4.     Plaintiffs’ claims are barred or any failure to perform is excused because one or

more of the material obligations of the note and security instrument have not been satisfied.

        5.     Plaintiffs’ claims are barred or any failure to perform is excused by the doctrines

of affirmation, ratification, and waiver.

        6.     Plaintiffs’ claims are barred by novation.

        7.     Plaintiffs’ claims are barred or any failure to perform is excused by the waiver

provisions contained in the security instrument at issue in this lawsuit.

        8.     Plaintiffs’ claims are barred or any failure to perform is excused by the doctrine of

accord and satisfaction.

        9.     Plaintiffs’ claims are barred by the election of rights doctrine.

        10.    Plaintiffs’ claims are barred, in whole or in part, by the doctrines of estoppel,

judicial estoppel, contractual estoppel and/or quasi estoppel.

        11.    Plaintiffs’ allegations Defendant breached the loan contract fail because Plaintiffs

seek to retain the benefits of the agreement.

        12.    One of more of Plaintiffs’ claims are barred by the “one satisfaction” and “con-

tort” doctrines, and “economic loss” rule.

        13.    Plaintiffs failed to mitigate their alleged damages.



DEFENDANT’S ORIGINAL ANSWER AND COUNTERCLAIM AGAINST PLAINTIFFS
MWZM: 13-002990-670                                                                       Page 8 of 14
      Case 4:21-cv-02936 Document 3 Filed on 09/09/21 in TXSD Page 9 of 14




        14.     Defendant claims all offsets and credits available to it.

        15.     Defendant is not liable for the acts, omissions, or conduct of other persons or

entities not authorized to act on behalf of them; pleading further, and in the alternative,

Defendant is not liable for the acts, omissions, or conduct of its agents who exceeded the scope

of their authority.

        16.     Plaintiffs’ damages, if any, were proximately caused by the acts, omissions, or

breaches of other persons and entities, including Plaintiff, and the acts, omissions, or breaches

were intervening and superseding causes of Plaintiff’s damages, if any.

        17.     Plaintiffs’ damages, if any, were proximately caused by the acts, omissions, or

breaches of other persons and entities, including Plaintiff, and said acts, omissions, or breaches

were intervening and superseding causes of Plaintiff’s damages, if any. Defendant asserts its

right to comparative responsibility as provided in Chapter 33 of the Texas Civil Practice and

Remedies Code and requests that the fact finder apportion responsibility as provided in Chapter

33.

        18.     Defendants’ actions and omissions were undertaken in good faith, with the

absence of malicious intent to injure Plaintiff, and constitute lawful, proper and justified means

to further the business purposes of Defendant. Any purported conduct of individuals who were

or are agents of Defendant were privileged, and those individuals were and are justified in

engaging in the conduct attributed to them. Defendant pleads all statutory and common law

privileges that may apply to its conduct and those of its agents.

        19.     Any allegedly wrongful acts or omissions of Defendant, if and to the extent such

acts and omissions occurred, were legally excused or justified.




DEFENDANT’S ORIGINAL ANSWER AND COUNTERCLAIM AGAINST PLAINTIFFS
MWZM: 13-002990-670                                                                    Page 9 of 14
     Case 4:21-cv-02936 Document 3 Filed on 09/09/21 in TXSD Page 10 of 14




       20.      Defendant would show its conduct or activity conformed at all times to any and

all applicable state and federal statutes, codes, and regulations.

       21.      Plaintiffs’ claims are barred, in whole or in part, by the doctrines of judicial

estoppel, res judicata, and collateral estoppel.

       22.      Plaintiffs lack clean hands to bring an action in equity.

       23.      Plaintiffs’ claims must fail due to the Plaintiff’s failure to tender amount(s)

admittedly owed.

       24.      Some or all of Plaintiffs’ claims are barred by the doctrine of laches.

       25.      Any alleged wrongful acts or omissions of Defendant, if and to the extent such

acts or omissions occurred, were not intentional and resulted from a bona fide error.

       26.      Any and all claims alleged in Plaintiffs’ Petition are barred, in whole or in part, to

the extent she seeks an improper punitive or multiple damages award for an alleged single wrong

because such an award would violate defendant’s rights guaranteed by the United States

Constitution, including, without limitation, the due process and equal protection provisions of the

Fourteenth Amendment and the Double Jeopardy Clause of the Fifth Amendment of the United

States Constitution, and Defendant’s rights to the Due Course of Law under the Texas

Constitution.

       27.      Plaintiffs are not entitled to punitive or multiple damages, and any and all

excessive amounts of such damages sought herein violate chapter 41 of the Texas Civil Practice

and Remedies Code, the Texas Constitution and the United States Constitution, all of which set

limits on the award of punitive damages. Defendant hereby invokes the caps on damages as

provided in Chapter 41 of the Texas Civil Practice and Remedies Code, the Texas Constitution

and the United States Constitution.



DEFENDANT’S ORIGINAL ANSWER AND COUNTERCLAIM AGAINST PLAINTIFFS
MWZM: 13-002990-670                                                                       Page 10 of 14
      Case 4:21-cv-02936 Document 3 Filed on 09/09/21 in TXSD Page 11 of 14




         28.        Defendant asserts the defense of equitable subrogation.

         29.        Defendant is a bona fide mortgagee.

         30.        Plaintiffs have failed to state a claim upon which relief may be granted.

                                           III. COUNTERCLAIM

    A. Parties and Jurisdiction

         1.         Wells Fargo Bank, National Association as Trustee for ABFC 2006-OPT2 Trust,

Asset Backed Funding Corporation Asset Backed Certificates, Series 2006-OPT2 (“Defendant”)

is the Defendant/Counter-Plaintiff in this case.

         2.         Plaintiff/Counter-Defendant Mack M. Spears, Jr. has previously appeared in this

cause. He may be served through his counsel of record in this case.

         3.         Plaintiff/Counter-Defendant Eliazar Spears has previously appeared in this cause.

She may be served through her counsel of record in this case.

         4.         This Court has jurisdiction over this cause and the parties, as further detailed in

the Notice of Removal [ECF Document No. 1]. 28 U.S.C. § 1331.

    B. Summary of Facts

         5.         On or about July 18, 2006, Eliazar Spears executed a promissory Texas Home

Equity Adjustable Rate Note (“Note”) for $300,000.00 payable to Oak Street Mortgage, LLC as

lender on a loan secured by the real property commonly known as 23993 Mossy Oaks Drive,

New Caney, TX 77357, and more particularly described as:

                    LOT 7, IN BLOCK 1, OF NORTHCREST RANCH, SECTION
                    THREE (3), A SUBDIVISION IN MONTGOMERY COUNTY,
                    TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF,
                    RECORDED IN CABINET N, SHEETS 87, 88, 89, AND 90 OF
                    THE MAP RECORDS OF MONTGOMERY COUNTY, TEXAS

(the “Property”).




DEFENDANT’S ORIGINAL ANSWER AND COUNTERCLAIM AGAINST PLAINTIFFS
MWZM: 13-002990-670                                                                         Page 11 of 14
     Case 4:21-cv-02936 Document 3 Filed on 09/09/21 in TXSD Page 12 of 14




       6.      Concurrently with execution of the Note, Plaintiffs executed a Texas Home

Equity Security Instrument (“Deed of Trust” and together with the Note, the “Loan Agreement”)

with said Deed of Trust being recorded in the official public records of Montgomery County,

Texas July 26, 2006.

       7.      The Loan Agreement was transferred and assigned to Defendant.

       8.      Under the terms of the Note and Deed of Trust, Plaintiffs were required to pay

when due the principal and interest on the debt evidenced by the Note, as well as any applicable

charges and fees due under the Note.

       9.      The Loan Agreement further provides that should Plaintiffs fail to make payments

on the Note as they became due and payable, or fail to comply with any or all of the covenants

and conditions of the Deed of Trust, then the lender may enforce the Deed of Trust, selling the

Property pursuant to applicable law and in accordance with the provisions set out in the Loan

Agreement.

       10.     Plaintiffs failed to timely make all required payments under the terms of the Loan

Agreement. Notice of default and intent to accelerate was provided to Eliazar Spears, the

borrower on the Note. The default on the Note was not cured and, as a result, the debt was

accelerated. As a result, Plaintiffs were given notice that the maturity date of the Note had been

accelerated, thus making all unpaid principal and accrued interest due and payable.

       11.     Defendant now files this counterclaim seeking an order for foreclosure pursuant

to the Loan Agreement.

   C. Cause of Action—Foreclosure

       12.     The foregoing paragraphs are incorporated by reference for all purposes.

       13.     Defendant asserts a cause of action for foreclosure against Plaintiffs. The Loan

Agreement is a contract, and Defendant fully performed its obligations under it. Plaintiffs,

DEFENDANT’S ORIGINAL ANSWER AND COUNTERCLAIM AGAINST PLAINTIFFS
MWZM: 13-002990-670                                                                   Page 12 of 14
     Case 4:21-cv-02936 Document 3 Filed on 09/09/21 in TXSD Page 13 of 14




however, did not comply with the Loan Agreement by failing to substantially perform material

obligations required under its terms (principally, the payment of amounts due under the contract,

among others).

          14.    Defendant seeks a judgment for judicial foreclosure allowing it to enforce its lien

against the Property in accordance with the Security Instrument and Texas Property Code section

51.002.

          15.    Alternatively, Defendant seeks a judgment for foreclosure together with an order

of sale issued to the Cameron County sheriff or constable, directing the sheriff or constable to

seize and sell the Property in satisfaction of the Loan Agreement debt, pursuant to Texas Rule of

Civil Procedure 309.

          16.    Defendant has been forced to hire the undersigned attorneys to seek an order

allowing foreclosure as a result of the default on the Loan Agreement. Defendant is therefore

entitled to and seeks judgment against Plaintiffs for its reasonable attorney fees in this action,

both through trial and in the event of a subsequent appeal.

          17.    All conditions precedent to Defendant’s right to enforce the Loan Agreement and

to obtain the relief requested herein have been performed or have occurred.

          WHEREFORE, PREMISES CONSIDERED, Defendant prays the Court enter

judgment that: Plaintiffs take nothing on their claims; Defendant have and recover judgment

against Plaintiffs allowing it to proceed with foreclosure in accordance with the Deed of Trust

and Texas Property Code section 51.002, or judicial foreclosure under Texas Rule of Civil

Procedure 309, plus Defendant recover its interest and attorney fees, and all costs of suit.

Defendant further requests such other and further relief to which it may be entitled.




DEFENDANT’S ORIGINAL ANSWER AND COUNTERCLAIM AGAINST PLAINTIFFS
MWZM: 13-002990-670                                                                     Page 13 of 14
     Case 4:21-cv-02936 Document 3 Filed on 09/09/21 in TXSD Page 14 of 14



                                                     Respectfully submitted,

                                                 By: /s/ Mark D. Cronenwett
                                                    MARK D. CRONENWETT
                                                    Texas Bar No. 00787303
                                                    Southern District Bar No. 21340
                                                    mcronenwett@mwzmlaw.com

                                                 MACKIE WOLF ZIENTZ & MANN, P.C.
                                                 14160 North Dallas Parkway, Suite 900
                                                 Dallas, TX 75254
                                                 Telephone: (214) 635-2650
                                                 Facsimile: (214) 635-2686

                                                 ATTORNEYS FOR DEFENDANT




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on September 9, 2021, a true and correct copy of the
foregoing document was delivered via U.S. Mail to all counsel of record listed below:

       Via U.S. Mail:
       Larry A. Vick
       13501 Katy Freeway, Suite 1460
       Houston, Texas 77079

                                                    /s/ Mark D. Cronenwett
                                                    MARK D. CRONENWETT




DEFENDANT’S ORIGINAL ANSWER AND COUNTERCLAIM AGAINST PLAINTIFFS
MWZM: 13-002990-670                                                                  Page 14 of 14
